Case 2:18-cv-00377-JES-NPM Document 30 Filed 04/19/19 Page 1 of 6 PageID 208



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

MARIAN E. DOHERTY,
as Guardian of Frances R. Gorman
and Executor of the Estate of
Patrick J. Gorman,

                      Plaintiff,

   VS                                                CASE NO.   z : rB- cv -377   -FtM-zgCM

ALLIANZ LIFE INSURANCE COMPANY OF
NORTH AMERICA, a foreign corporation
authorized to do business in the State of Florida,

                      Defendant.


    PI-AINTIFF,S MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO


        Pursuant to Rule S6 of the Federal Rules of Civil Procedure, Plaintiff, Marian E.

Doherty, as Guardian of Frances R. Gorman and Executor of the Estate of Patrick J.

Gorman, files this Motion for Partial Summary Judgment as to the Fifth, Ninth and Tenth

Affirmative Defenses asserted by Defendant, Allianz Life Insurance Company of North

America, a foreign corporation authorized to do business in the State of Florida ("Allianz

Life"), and states:

                                   Procedural History
        1.    This action was commenced by Plaintiff on April zg, zot9 with the filing of a

Complaint against Allianz Life for negligence and breach of fiduciary duty regarding the

improper surrender of Patrick and Frances Gormans' annuities. The Complaint was filed in

the Circuit Court of the Twentieth Judicial Circuit in and for Collier County, Florida.

Defendant was served on April 3o, zor8 (Dkt. t).
Case 2:18-cv-00377-JES-NPM Document 30 Filed 04/19/19 Page 2 of 6 PageID 209



       2.         On May LT, 2ot9, Plaintiff filed an Amended Complaint (Dkt. z) in the Circuit

Court of the Twentieth Judicial Circuit in and for Collier County, Florida.

       3.         On May 30, zor8, Defendant removed the action to the United States District

Court for the Middle District of Florida, Ft. Myers Division (Dkt t).

       4.         On June 6, zor9, Defendant filed its Answer and Affirmative Defenses to

Amended Complaint (Dkt. B).

       S.     Allianz Life asserts in its Fifth, Ninth and Tenth Affirmative Defenses that

Plaintiffs claims are barred in whole, or in part, due to the actions of Plaintiff or third

parties. Specifically, Allianz Life asserts:

                                      Fifth Affirmative Defense
       Plaintiffs' claims are barred because any alleged damages sufferedby Plaintiffs were
       proximately caused by the acts, omissions, mistake or negligence of others, including
       but not limited to, Caroline G. Silha, Barbara Gorman, Nina Marie Ingoglia, and
       Plaintiffs themselves, for which Allianz life is not liable.

                                      Ninth Affi rmative Defense
       Allianz Life alleges that the damages as claimed within Plaintiffs' Amended
       Complaint are the result of the acts of omissions of other person or entities.
       Specifically, Allianz Life alleges that Plaintiffs, Caroline G. Silha, Barbara Gorman,
       and Nina Marie Ingoglia, were responsible, in whole, or in part, for the Plaintiffs'
       alleged damages. Allianz Life relies upon the doctrineof Fabreu. Marin,6z3 So.zd
       rr8z (Fla. 1993) and the provisions of Florida's Tort Reform Act, Fla. Stat. $ 7683r
       et. seq.

                                     Tenth Affi rmative Defense
       To the extent Plaintiffs have sustained any damages as alleged in the Amended
       Complaint, which Allianz Life denies, such damages were proximately caused by
       subsequent and intervening acts of the Plaintiffs or third parties, such that Allianz
       Life is not responsible or liable for any damages allegedly suffered by Plaintiffs.


                                        UNDISPUTED FACTS


6.     Plaintiff, Marian E. Doherty is the Guardian of her mother, Frances R. Gorman,

pursuant to an Octob er 26, zo16 Order Appointing Marian E. Doherty Plenary Guardian of



                                                 2
Case 2:18-cv-00377-JES-NPM Document 30 Filed 04/19/19 Page 3 of 6 PageID 210



Frances Gorman. She is also the Executor of her father's estate, The Estate of Patrick J.

Gorman, pursuant to Letters of Office     -   Decedent's Estate dated November 29, 2or7.

Marian E. Doherty is the daughter of Frances and Patrick Gorman. Caroline G. Silha and

Barbara Gorman are also daughters of Frances and Patrick Gorman. PatrickJ. Gorman died

onJanuary 51,2ot7.

7.     Frances R. Gorman owned annuity contract No. XXXX6ZZo with Allianz Life

("Frances' Annuity"). Patrick J. Gorman ornmed annuity contract No. XXXX6+62 vvith

Allianz Life ("Patrick's Annuity"). Allianz Life surrendered Frances'Annuity on, or about,

June 2,2oLS. Allianz Life surrendered Patrick's Annuity on, or about, June 12,201.5

B.     There have been four depositions taken in this matter. On February 26 - 27,2otg

Plaintiff took the depositions of Jason Liston and Allianz Life's 3o(bx6) designated

corporate representative. On March 6, zotg Allianz Life tookthe deposition of Plaintiffand

on March zB, zor9, Plaintiff took the deposition of Nina Marie Ingoglia. The discovery

deadline was March 29,2otg (Dkt. tZ).

g.     Plaintiff has asserted two causes of action against Allianz Life for improperly

surrendering the annuity contracts: Negligence and Breach of Fiduciary DuW. (Dkt. z). The

causes of action asserted againstAllianz Life are separate and distinctfrom anysubsequent

intentional act, misappropriation or negligence by any other person or entity.

10.    The Fifth, Ninth and Tenth affirmative defenses assertedbyAllianz Life are attempts

to seek contribution or excusal for the wrongful surrender of the annuities because of the

subsequent acts of others. These affirmative defenses fail as a matter of law because Allianz

Life cannot and has not established that any other parry was negligent or breached any

fiduciary duty with regard to the surrender of the annuities.

11.    Florida Statute Z6BBI states in part that "except as otherwise provided in this Act,


                                              o
                                              J
Case 2:18-cv-00377-JES-NPM Document 30 Filed 04/19/19 Page 4 of 6 PageID 211



when two or more persons become jointly or severally liable in tort for the same       injuryto
person or property there is a right of contribution among them even though a judgment has

not been recovered against all or any of them . " (emphasis added) . As Plaintiffs tort actions

are for separate and distinct injuries from any subsequent misappropriation or negligence,

Z693rdoes not apply    as a defense of   contribution. Further, Z6B.St(z)(g) specifically states

that this Act shall not apply to breaches of trust or of other fiduciary obligation   s. See   also,

SunBank/South Florida.,1,r.4. u. Lugo, (U.S. Bky Ct., SD r4o Br.9r7, tgg2).

12.    Allianz Life's Fabre defense is specifically inapplicable with regard to any intentional

torts committed by third parties. The Florida Supreme Court explained in MerriII Crosslngs

that Section 768.8r, Florida Statutes, dealing with comparative fault, does not permit

allocation of fault between both negligent and intentional tortfeasors and that Fabre is

inapplicable in such scenarios because Fabre addressed the combined negligence of two

drivers. The Supreme Court explained that negligent acts are fundamentally different from

intentional acts.MerrillCrossingsu.McDonald,To5           So.   zd56o (Fla. rggZ).Seealso,Jones

u. Budget Rent-A-Car Systems, Inc., 7zg So.         zd 4or (Fla. 3d DCA rg99). Further, a jury
cannot apportion negligent liability on one who commits an intentional tort. See, Wyke u.

PoIk County School Board,    87 F. gd tzgz (Fla. rrtt Cir. r99B).
13.    MerriII Crossings further stated that it would be irrational to allow a party who

negligently fails to provide reasonable security measures to reduce his liability because

there is an intervening intentional tort where the intervening intentional tort is exactlywhat

the security measures are supposed to protect against. The same reasoning applies here.

Allianz Life failed to follow its own policies and procedures designed to protect its clients

and their assets from fraud and misappropriation. It would be irrational to allowAllianz

Life to reduce its liability because of the subsequent fraud and misappropriation that


                                                4
Case 2:18-cv-00377-JES-NPM Document 30 Filed 04/19/19 Page 5 of 6 PageID 212



Allianz was supposed to protect against.

14.    The depositions taken in this case and filed in support of this motion show the

absence of any genuine dispute or the existence of any facts relating to the affirmative

defenses that other   third parties are responsible in whole, or in part, for the improper

surrender of the annuities. Moreover, Allianz Life cannot produce admissible evidence to

support any facts showing any third party is responsible for the improper surrender of the

annuities. Fed. R. Civ. P. S6(cXtXB).

15.    Plaintiff has filed the depositions of Allianz Life's So(bX6) designated corporate

representative, Jason Liston, Plaintiffand Nina Marie Ingoglia in support of this motionto

show the absence of a genuine dispute of the facts as to the issues presented in this motion.

(Exhibits A, B, C and D).



       WHERFORE Plaintiff respectfully requests this Honorable Court grant her Motion

for Partial Summary Judgment as to the Fifth, Ninth and Tenth Affirmative Defenses

asserted by Defendant, Allianz Life as set forth herein and enter any further relief this

Honorable Court deems necessary.


                             CERTIFICATE OF SERVICE

       I   HEREBY CERTIFY that on this      rt day of April 2otg,I   electronically filed the

foregoing document with the Clerk of the Court using CM/ECF.          I also certify that the
foregoing document is being served this day on the following counsel of record via

transmission of Notices of Electronic Filing generated by CM/ECF

       Scott E. Byers, Esquire
       Carlton Fields Jorden Burt, P.A.
       Miami Tower, Suite 42oo
       1oo S.E. Second Street


                                              5
Case 2:18-cv-00377-JES-NPM Document 30 Filed 04/19/19 Page 6 of 6 PageID 213



     Miami, Florida 33$1
     Telephone: (goS) 53o-oo5o
     Facsimile: (goS) 53o-oo55
     sbyers (@ carltonfi el ds. com
     Attorneys for the Defendant

                                  HARLLEE & BALD, P.A.

                                  By   /s/ Adam M
                                        ADAM MOHAMMADBHOY
                                        Florida Bar No. o8736Z
                                        zoz Old Main Street
                                        Bradenton,FL 342o5
                                       Telephone : 9 4L I 7 44- SSST
                                       Facsimile : 94rI T 44-5547
                                       Primary Email : AM@harlleebald.com
                                       Secondary: LS @harlleebald.com
                                       Attorney for Plaintiff




                                          6
